 1
 2                              UNITED STATES DISTRICT COURT
 3
                                 FOR THE DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,     )
 6                                 )
                    Plaintiff,     )                    Case No.: 2:19-cr-00069-JAD-DJA
 7                                 )
     v.                            )                           [ECF No. 26]
 8
                                   )
 9   MICHAEL LAVELLE COLLINSWORTH, )
                                   )
10                  Defendant.     )
                                   )
11
12
                                                   ORDER
13
            Based on the pending Stipulation of counsel, and good cause appearing therefore, IT IS
14
     HEREBY ORDERED, that the sentencing hearing in the above-captioned matter, currently
15
     scheduled for March 16, 2020, at the hour of 10:00 a.m., be vacated and continued to
16
     ___________________________________.
     May 26, 2020, at the hour of 10:00 a.m.
17
18                                               ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
19                                                DATED: February 12, 2020.
20
21
22
23
24
25
26
27
28


                                                   4
